   I N T H E U N I T E D S TAT E S B A N K R U P T C Y C O U R T
      FOR THE MIDDLE DISTRICT OF ALABAMA
                   NO RTHERN DIVIS IO N

                  IN RE:                                    BANKRUPTCY
                                                            CASE NUMBER
          MUSINA S. MURRAY,
              DEBTOR                                           15-31920


 PURSUANT TO LOCAL RULE 9007-1, THIS MOTION WILL BE TAKEN UNDER
 ADVISEMENT BY THE COURT AND MAY BE GRANTED UNLESS A PARTY IN
 INTEREST FILES A RESPONSE WITHIN 21 DAYS OF THE DATE OF SERVICE.
 RESPONSES MUST BE SERVED UPON THE MOVING PARTY AND, IN THE MANNER
 DIRECTED BY LOCAL RULE 5005-1, FILED WITH THE CLERK ELECTRONICALLY OR
 BY U.S. MAIL ADDRESSED AS FOLLOWS: CLERK, U.S. BANKRUPTCY COURT, ONE
 CHURCH STREET, MONTGOMERY, AL 36104.

                         TRUSTEE'S NOTICE OF SALE

        Please take notice that Carly B. Wilkins, Trustee in the above-styled cause

 proposes to sell to B.P. Resources, LLC and/or assignees on or about December 10,

 2019 the Trustee's beneficial interest in the Estate of Irving G. Gay, Sr., deceased,

 together with any rights as beneficiary to any insurance policy on the life of Irving G.

 Gay, Sr., of the Debtor in consideration of the payment of $34,500.00. In support of

 said sale, the Trustee would make known the following:

        1. The Debtor, Musina Murray listed an interest in the Estate of Irving G.

            Gay, Sr., on her schedules.

        2. B.P. Resources, LLC and/or assignees have offered $34,500 for the

            Debtor’s interest in the above stated interest in the Estate of Irving G. Gay,

            Sr., and any life insurance policies pertaining to Irving G. Gay, Sr.




Case 15-31920      Doc 81    Filed 11/15/19 Entered 11/15/19 17:26:09 Page
                                                                       Desc  Main
                                                                           1 of 3
                               Document     Page 1 of 3
        3. In the event the proposed sale to B.P. Resources, LLC and/or assignees is

           not successful, and the estate’s interest is sold to another individual or

           third party, B.P. Resources, LLC and/or assignees would be entitled to

           receive 10% of the offer price, or $3,450, as a “breakup fee” to

           compensate them from their due diligence in researching the estate’s

           interest on behalf of the estate and themselves.

        4. The Trustee believes that this sale is in the best interest of the Estate.

        THEREFORE, unless objections to said sale are filed with the Bankruptcy

 Court and served on the Trustee no later than December 9, 2019, the Trustee will

 sell the interest described hereinabove pursuant to this notice of sale.

        RESPECTFULLY SUBMITTED this the 15th day of November, 2019.




                                         /S/ CARLY B. WILKINS
                                         CARLY B. WILKINS (BRO270)
                                         TRUSTEE
                                         560 SOUTH MCDONOUGH STREET,
                                         STE. A
                                         MONTGOMERY, ALABAMA 36104
                                         TELEPHONE        334-269-0269
                                         FAX              334-323-5666
                                         CWILKINS@CBWLEGAL.COM




Case 15-31920     Doc 81     Filed 11/15/19 Entered 11/15/19 17:26:09 Page
                                                                       Desc  Main
                                                                           2 of 3
                               Document     Page 2 of 3
                              CERTIFICATE OF SERVICE

        This is to certify that I have this day placed a copy of the above and foregoing

 Notice of Sale by electronic transmission and/or by placing a copy in the United

 States Mail with sufficient postage for first class delivery to the Bankruptcy

 Administrator, Debora Palmer, counsel for Debtor and all creditors as listed on the

 creditors matrix.

        DONE this the 15th day of November, 2019.




                                         /S/ CARLY B. WILKINS
                                         CARLY B. WILKINS (BRO270)
                                         TRUSTEE
                                         560 SOUTH MCDONOUGH STREET,
                                         STE. A
                                         MONTGOMERY, ALABAMA 36104
                                         TELEPHONE        334-269-0269
                                         FAX              334-323-5666
                                         CWILKINS@CBWLEGAL.COM




Case 15-31920        Doc 81    Filed 11/15/19 Entered 11/15/19 17:26:09 Page
                                                                         Desc  Main
                                                                             3 of 3
                                 Document     Page 3 of 3
